UNITED S TA TES SECURITIES AND EXCHANGE COMMISSION W ashington, D.C. 20549 FORM 15 CE R TIFIC A TION AND NOTICE OF TERMIN A TION OF REGISTR A TION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY T O FILE REPO R TS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. C o mm i ss i o n F il e N u m b e r 001-34930 ExamWorks Group, Inc. ( E xa c t n a m e o f r e g i s t r a n t a s s p ec i f i e d i n i t s c h a r t er ) 3280 Peachtree Road, N.E. Suite 2625 Atlanta, GA 30305 (404) 952-2400 ( A ddr e ss , in c ludin g z i p c o d e , a n d t e l e ph o n e nu m b e r , in c ludin g a r e a c o d e , o f r e g i s t r a n t ’ s p r in c ip a l e x ec u t i v e o ff i ce s ) C o mm o n S t o c k , $0 . 0 001 p a r va l u e p e r s h a r e ( T i t l e o f e a c h c l a s s o f s ec u r i t i e s c ov e r e d b y t hi s F o r m ) N o n e ( T i t l e s o f a l l o t h e r c l a ss e s o f s ec u r i t i e s f o r w hi c h a du t y t o f il e r e p o r t s und e r s ec t i o n 13 ( a ) o r 15 ( d ) r e m a i n s ) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ☒ Rule 12g-4(a)(2) ☐ Rule 12h-3(b)(1)(i) ☒ Rule 12h-3(b)(1)(ii) ☐ Rule 15d-6 ☐ Rule 15d-22(b) ☐ Approximate number of holders of record as of the certification or notice date: One Pursuant to the requirements of the Securities Exchange Act of 1934, ExamWorks Group, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. ExamWorks Group, Inc. Date: August 8, 2016 By: /s/ J. Miguel Fernandez de Castro J. Miguel Fernandez de Castro Chief Financial Officer and Senior Executive Vice President
